Name: Commission Regulation (EC) No 2612/95 of 9 November 1995 amending Council Regulation (EC) No 1981/94 opening and providing for the administration of Community tariff quotas for certain products originating in Algeria, Cyprus, Egypt, Israel, Jordan, Malta, Morocco, the occupied territories, Tunisia and Turkey and providing detailed rules for extending and adapting these tariff quotas
 Type: Regulation
 Subject Matter: tariff policy;  cooperation policy;  trade policy;  international trade;  plant product
 Date Published: nan

 No L 268/4 EN Official Journal of the European Communities 10 . 11 . 95 COMMISSION REGULATION (EC) No 2612/95 of 9 November 1995 amending Council Regulation (EC) No 1981 /94 opening and providing for the administration of Community tariff quotas for certain products originating in Algeria, Cyprus , Egypt, Israel , Jordan, Malta, Morocco, the occupied territories , Tunisia and Turkey and providing detailed rules for extending and adapting these tariff quotas THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1981 /94 of 25 July 1994 opening and providing for the administra ­ tion of Community tariff quotas for certain products originating in Algeria, Cyprus, Egypt, Israel , Jordan, Malta, Morocco, the occupied territories, Tunisia and Turkey and providing detailed rules for extending and adapting these tariff quotas ('), as amended by Commis ­ sion Regulation (EC) No 298/95 (2), and in particular Article 7 thereof, Whereas, in the context of the Uruguay Round of multila ­ teral trade negotiations the import regime for tomatoes and courgettes has been changed ; Whereas Article 25 of the Cooperation Agreement between the European Economic Community and the Kingdom of Morocco provides that, where the existing rules are changed, the Community may amend the regime set out in the Agreement for the products concerned ; Whereas the Community has agreed with the Kingdom of Morocco that the said regime will be adjusted on the basis of an agreement in the form of an exchange of letters (3) ; Whereas by Regulation (EC) No 298/95 the Commission adapted the Community's import arrangements for tomatoes and courgettes from Morocco to what had been agreed in the agreement in the form of an exchange of letters between the European Community and the Kingdom of Morocco ; whereas under the terms of this agreement the quantity of tomatoes eligible to benefit from a reduction of additional specific duty should be fixed for the period 1 November 1995 to 31 March 1996, at 130 000 tonnes ; Whereas the measures provided in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION : Article 1 In Annex IV of Regulation (EC) No 1981 /94, the table for order numbers 09.1117 is replaced by the following table : Order No CN code Description Quota volume (tonnes) Rate of duty (in %) '09.1117 0702 00 15 Tomatoes , fresh or chilled : 0702 00 20  from 15 November 1994 to 30 95 365 0 0702 00 45 0702 00 50 April 1995  from 15 November 1995 to 30 96 208 0 April 1996  from 1 January to 31 March 1995 81 006 0 (2)   from 1 November 1995 to 31 130 000 0 )(2)  March 1996 (') The entry price beyond which the specific additional duty provided in the Community s list of concessions to GATT is reduced to zero is 560 ECU/T . (2) If the entry price for consignment is 2 % , 4 % , 6 % or 8 % lower than the agreed entry price of ECU 560 per tonne the specific customs duty shall be equal to 2 % , 4 % , 6 % or 8 % of this entry price . If the entry price of a consignment is less than 92 % of the entry price of ECU 560 per tonne the specific rate of customs duty bound in GATT shall apply.' (') OJ No L 199, 2. 8 . 1994, p. 1 . P) OJ No L 35, 15. 2. 1995, p. 6. (3 OJ No L 48 , 3 . 3 . 1995, p. 22. 10 . 11 . 95 EN Official Journal of the European Communities No L 268/5 Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 1 November 1995 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 November 1995. For the Commission Mario MONTI Member of the Commission